Citation Nr: 1807167	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2014, the Veteran requested a Travel Board hearing, which was scheduled for October 2016.  However, he did not appear for the hearing or request that his hearing be rescheduled.  As such, his hearing request is deemed withdrawn.


FINDING OF FACT

The Veteran's prostate cancer and diabetes mellitus did not manifest in service or for many years thereafter, and the evidence does not reflect that his prostate cancer or diabetes mellitus is in any way related to his service, to include the presumed exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Diabetes mellitus was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for prostate cancer and diabetes mellitus, both of which he attributes to contaminated water to which he was exposed while serving at Camp Lejeune during service.  

The evidence reflects that the Veteran was diagnosed with prostate cancer in approximately December 2008, more than 25 years after his discharge from active service.  Similarly, his diabetes mellitus was diagnosed in approximately 1999, more than 15 years after his period of military service.  See December 2008 private treatment records and email from Dr. Kwata and June 2009 VA outpatient treatment record.  

The Veteran has not provided any lay evidence showing symptoms attributable to prostate cancer or diabetes mellitus during service; nor has he submitted any medical or lay evidence directly linking his prostate cancer or diabetes mellitus to his period of service.  

Based on the foregoing evidence, the Board finds that service connection is not warranted for prostate cancer or diabetes mellitus on a presumptive basis as chronic diseases, based upon continuity of symptomatology since service, or on a direct basis.  38 C.F.R. §§ 3.303 (b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Indeed, the Veteran has not proffered a theory of service connection for prostate cancer and/or diabetes mellitus except as due to exposure to contaminated water at Camp Lejeune, and the record does not contain any evidence to suggest that the Veteran's claimed disabilities are otherwise attributable to service.  As such, the Board's further analysis of the Veteran's claims will be limited to the theory advanced by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

With regard to the Veteran's specific theory of entitlement, his service personnel records establish that he was stationed at Camp Lejeune from approximately September 1979 to January 1980.  Accordingly, the Veteran's potential in-service exposure to water contaminated by various chemicals at Camp Lejeune is not at issue in this case.  See 38 C.F.R. § 3.307 (a)(7)(iii).  Rather, the central issue in this case is whether it is at least as likely as not that the Veteran's prostate cancer and/or diabetes mellitus are etiologically related to that exposure.  

Prostate cancer and diabetes mellitus are not diseases for which presumptive service connection is awarded based upon exposure to contaminated water at Camp Lejeune.  See 38 C.F.R. § 3.307(a)(7); 3.309.  Therefore, presumptive service connection for either disability based upon exposure to contaminated water at Camp Lejeune is not available in this case.  Nevertheless, the Veteran is not precluded from establishing service connection for his claimed disabilities with evidence demonstrating that his disabilities were, in fact, incurred as a result of his exposure to the contaminated water.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In February 2014, the AOJ obtained a VA medical opinion concerning the likelihood that the Veteran's prostate cancer and diabetes mellitus were caused by or the result of exposure to contaminated water at Camp Lejeune.  Upon review of the evidence, the VA physician opined against an association between the Veteran's diagnosed prostate cancer and diabetes mellitus and his exposure to contaminated water at Camp Lejeune.  In support of the opinion, the VA examiner noted that the Veteran was stationed at Camp Lejeune for a brief period of time and, thus, the likelihood of cumulative exposure to the identified contaminants is minimal.  In this regard, the examiner noted that, per the available scientific literature, none of the identified water contaminants have a definitive causal association to prostate cancer at the level of exposure in this case.  The examiner also noted the various risk factors for developing prostate cancer, such as ethnicity, age, and smoking, all of which the Veteran has.  

The VA physician went on to discuss the medical literature concerning the relationship between prostate cancer and the solvents and contaminants in the water at Camp Lejeune, noting that, with the possible exception of significant occupational exposure for more than five years - which is greater than the estimated exposure to contaminated water at Camp Lejeune - there is no scientifically documented link between exposure to the solvents and the development of prostate cancer.  

With regard to the Veteran's diabetes mellitus, the VA examiner listed various pieces of medical literature pertaining to the diagnosis of diabetes mellitus and stated that diabetes mellitus is not caused or aggravated by exposure to contaminated water at Camp Lejeune, while further noting the risk factors for developing diabetes mellitus in this case, such as obesity and smoking, both of which the Veteran has.  

The February 2014 VA opinion is considered the most competent, credible, and probative evidence of record regarding whether the Veteran's prostate cancer and diabetes mellitus are likely related to his exposure to contaminated water while stationed at Camp Lejeune.  The VA physician provided a well-reasoned rationale for the opinions provided for both prostate cancer and diabetes mellitus, which included an accurate characterization of the evidence of record and reference to relevant medical literature.  There is no indication that the VA physician overlooked or failed to consider any pertinent evidence.  Notably, the VA opinion is also not contradicted by any other medical opinion.  Indeed, the Veteran has not proffered any medical evidence that would support a conclusion that it is at least as likely as not that his prostate cancer or diabetes mellitus are attributable to his exposure to contaminated water while stationed at Camp Lejeune.  

The Board has considered the Veteran's lay statements in support of his claim and, while lay evidence may be competent on a variety of matters concerning the nature and cause of a disability, the Board finds that the specific, well-reasoned opinion of the VA physician is more probative than the Veteran's more general lay statements as to the etiology of his prostate cancer and diabetes mellitus.  In this regard, the Board finds probative that the VA opinion is based upon the facts in this case and findings supported by the medical community and that the evidence in this case fails to suggest that the Veteran's prostate cancer and/or diabetes mellitus is more likely attributable to his exposure to contaminated water at Camp Lejeune than to his personal risk factors for each disability.

Therefore, the Board finds the preponderance of the competent, credible, and probative evidence of record is against the grant of service connection for prostate cancer and diabetes mellitus, claimed as due to exposure to contaminated water at Camp Lejeune.  As such, the benefit-of-the-doubt doctrine does not apply to this case and the claims must be denied.  


ORDER

Entitlement to service connection for prostate cancer is denied.  

Entitlement to service connection for diabetes mellitus is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


